DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 08/01/2022 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/01/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Claim 14 recites limitation “the gallium nitride layer” (line 4).  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the gallium nitride layer” relates back to “a first gallium nitride layer” (line 4 of claim 9) or to set forth additional gallium nitride layer.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0149965 to Kaibara et al. (hereinafter Kaibara).
With respect to claim 1, Kaibara discloses an electronic device (e.g., JFET) (Kaibara, Fig. 10, ¶0002, ¶0006-¶0009, ¶0046-¶0059, ¶0072-¶0075), comprising:
       a substrate (1001) (Kaibara, Fig. 10, ¶0047);
       a buffer structure (1002) (Kaibara, Fig. 10, ¶0047, ¶0055) over the substrate (1001);
       a hetero-epitaxy structure (1003/1004) (Kaibara, Fig. 10, ¶0047, ¶0055) having a first gallium nitride layer (1003, GaN) (Kaibara, Fig. 10, ¶0047, ¶0055) over the buffer structure (1002), and an aluminum gallium nitride layer (1004, AlGaN) over the first gallium nitride layer (1003);
       a stack (1005/1006) (Kaibara, Fig. 10, ¶0047, ¶0048, ¶0055) over the hetero-epitaxy structure (1003/1004), the stack including a gallium nitride interlayer (e.g., 1005, a first p-type AlxGa1-xN, x=0) (Kaibara, Fig. 10, ¶0072) and a p-doped gallium nitride layer (e.g., 1006, a second p-type AlyGa1-yN, y=0) (Kaibara, Fig. 10, ¶0072); and
       an enhancement mode transistor (e.g., normally-off transistor) (Kaibara, Fig. 10, ¶0004, ¶0006-¶0009, ¶0050) having a gate (1009) (Kaibara, Fig. 10, ¶0048, ¶0059) over the p-doped gallium nitride layer (1006), a drain (1008) partially in the hetero-epitaxy structure (1003/1004) and spaced apart from the gate (1009), and a source (1007) partially in the hetero-epitaxy structure (1003/1004) and spaced apart from the gate (1009) and from the drain (1008);
       the p-doped gallium nitride layer (1006) (Kaibara, Fig. 10, ¶0048) having a peak p-type dopant concentration (e.g., 1x1020 cm-3) that is more than 10 times greater than a peak p-type dopant concentration (e.g., 1x1018 cm-3) of the gallium nitride interlayer (1005).
Regarding claim 2, Kaibara discloses the electronic device of claim 1. Further, Kaibara discloses the electronic device, wherein the gallium nitride interlayer (1005) (Kaibara, Fig. 10, ¶0047, ¶0055) has a thickness of 15 nm that is less than 50 nm.
Regarding claim 3, Kaibara discloses the electronic device of claim 2. Further, Kaibara discloses the electronic device, wherein the gallium nitride interlayer (1005) (Kaibara, Fig. 10, ¶0047, ¶0055) has a thickness of 15 nm that is in a range of 10-20 nm.
Regarding claim 4, Kaibara discloses the electronic device of claim 1. Further, Kaibara discloses the electronic device, wherein the peak p-type dopant concentration of the gallium nitride interlayer (1005) is 1x1018 cm-3 (Kaibara, Fig. 10, ¶0048) that is less than 1 x 1019 atoms per cm3.
Regarding claim 5, Kaibara discloses the electronic device of claim 1. Further, Kaibara discloses the electronic device, wherein the p-doped gallium nitride layer (1006) (Kaibara, Fig. 10, ¶0048) is doped with magnesium (Mg).
Regarding claim 7, Kaibara discloses the electronic device of claim 1. Further, Kaibara discloses the electronic device, wherein the gate includes a gate contact (1009) (Kaibara, Fig. 10, ¶0048) over the p-doped gallium nitride layer (1006).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0149965 to Kaibara in view of Chen et al. (US 2018/0166565, hereinafter Chen).
Regarding claim 6, Kaibara discloses the electronic device of claim 1. Further, Kaibara discloses the electronic device, wherein the buffer structure (1002) (Kaibara, Fig. 10, ¶0047, ¶0055) includes an aluminum nitride layer over the substrate (1001), but does not specifically disclose that the buffer includes an aluminum gallium nitride layer; and 14TI-90814 an aluminum nitride layer of the hetero-epitaxy structure is over the first gallium nitride layer. However, Chen teaches the buffer structure (104/106/110) (Chen, Figs. 3B, 5B, ¶0018, ¶0019, ¶0059, ¶0065) that includes an aluminum nitride layer (104) over the substrate (102), and an aluminum gallium nitride layer (106) (Chen, Figs. 3B, 5B, ¶0019) as a transition layer to facilitate gradual changes of the lattice structure and thermal expansion coefficient between the nucleation layer (104) and the overlying layers (110) including gallium nitride; and forming the active layer (130) of the hetero-epitaxy structure (120/130) that includes a combination of AlN and AlGaN such that an aluminum nitride layer of the hetero-epitaxy structure (120/130) is over the first gallium nitride layer (120).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the electronic device of Kaibara by forming the buffer structure and the hetero-epitaxy structure as taught by Chen to have the electronic device, wherein the buffer includes an aluminum gallium nitride layer; and 14TI-90814 an aluminum nitride layer of the hetero-epitaxy structure is over the first gallium nitride layer in order to facilitate gradual changes of the lattice structure and thermal expansion coefficient between the layers of the device, and thus to provide improved normally OFF HEMT (Chen, ¶0019, ¶0030, ¶0031, ¶0038-¶0040).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0149965 to Kaibara in view of Chen (US 2020/0185514, hereinafter Chen (‘514)).
Regarding claim 8, Kaibara discloses the electronic device of claim 1. Further, Kaibara does not specifically disclose that the stack further including a second gallium nitride interlayer over the p-doped gallium nitride layer, the second gallium nitride interlayer having a peak p-type dopant concentration that is less than 0.1 times the peak p-type dopant concentration of the p-doped gallium nitride layer; wherein the gate includes a gate contact over the second gallium nitride interlayer.
However, Kaibara teaches that the p-doped gallium nitride layer (1006) (Kaibara, Fig. 10, ¶0048) has the peak p-type dopant concentration in a top region of the p-doped gallium nitride layer (1006), and most part of the p-doped gallium nitride layer (1006) has the p-type dopant concentration (1x1018 cm-3) almost the same as that of the first gallium nitride interlayer (1005). Further, Chen (‘514) teaches a p-doped gallium nitride layer (160) (Chen (‘514), Fig. 1C, ¶0035-¶0044) including a dopant holding layer (170) having a high p-dopant content. The dopant holding layer (170) (Chen (‘514), Fig. 1C, ¶0040, ¶0043) is disposed on the top of the p-doped gallium nitride layer (160) or a position of the dopant holding layer (170) is adjusted such that the dopant holding layer (170) is disposed in the p-doped gallium nitride layer (160) to maintain the dopant further away from other components and to reduce the influence of the dopant on other components.
Thus, a person of ordinary skill in the art would recognize that by adjusting a position of the peak p-type dopant concentration in the p-doped gallium nitride layer as taught by Chen (‘514), the p-doped gallium nitride layer of Kaibara would be formed between the first gallium nitride interlayer and the second gallium nitride interlayer having the p-type dopant concentration (e.g., 1x1018 cm-3) almost the same as that of the first gallium nitride interlayer (1005). Thus, with the peak p-type dopant concentration of the p-doped gallium nitride layer of 1x1020 cm-3, the second gallium nitride interlayer would have a peak p-type dopant concentration (e.g., 1x1018 cm-3) that is less than 0.1 times the peak p-type dopant concentration of the p-doped gallium nitride layer (e.g., 1x1020 cm-3). Further, the gate of Kaibara including a gate contact (1009) would be formed over the second gallium nitride interlayer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the electronic device of Kaibara by adjusting a position of the peak p-type dopant concentration in the p-doped gallium nitride layer as taught by Chen (‘514) to have the electronic device, wherein the stack further including a second gallium nitride interlayer over the p-doped gallium nitride layer, the second gallium nitride interlayer having a peak p-type dopant concentration that is less than 0.1 times the peak p-type dopant concentration of the p-doped gallium nitride layer; wherein the gate includes a gate contact over the second gallium nitride interlayer in order to maintain the dopant further away from other components and to reduce the influence of the dopant on other components, and thus to obtain improved HEMT device (Chen (‘514), ¶0029, ¶0043, ¶0048).
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0166565 to Chen.
With respect to claim 9, Chen discloses an electronic device (e.g., HEMT) (Chen, Figs. 3B, 5B, ¶0004, ¶0015-¶0040, ¶0059-¶0061, ¶0065-¶0072), comprising:
       a substrate (102) (Chen, Figs. 3B, 5B, ¶0016, ¶0059-¶0060, ¶0065);
       a buffer structure (104/106/110) (Chen, Figs. 3B, 5B, ¶0017-¶0023, ¶0059, ¶0065) over the substrate (102);
       a hetero-epitaxy structure (120/130 (Chen, Figs. 3B, 5B, ¶0025-¶0031, ¶0059, ¶0065) having a first gallium nitride layer (120, GaN) (Chen, Figs. 3B, 5B, ¶0025, ¶0060, ¶0065) over the buffer structure (104/106/110), and an aluminum gallium nitride layer (130, AlGaN) (Chen, Figs. 3B, 5B, ¶0031) over the first gallium nitride layer (120);
       a stack (140a/140b) (Chen, Figs. 3B, 5B, ¶0033-¶0037, ¶0060, ¶0066) over the hetero-epitaxy structure (120/130), the stack including a p-doped gallium nitride layer (e.g., 140a, a first p-GaN layer) (Chen, Figs. 3B, 5B, ¶0033) over the aluminum gallium nitride layer (130) and a gallium nitride interlayer (e.g., 140b, a second p-GaN layer) (Chen, Figs. 3B, 5B, ¶0037) over the p-doped gallium nitride layer (140a); and
       an enhancement mode transistor (e.g., normally-off transistor) (Chen, Figs. 3B, 5B, ¶0030, ¶0033, ¶0037, ¶0061, ¶0066) having a gate (172) (Chen, Fig. 3B, ¶0061) over the gallium nitride interlayer (140b), a drain (176) partially in the hetero-epitaxy structure (120/130) and spaced apart from the gate (172), and a source (174) partially in the hetero-epitaxy structure (120/130) and spaced apart from the gate (172) and from the drain (176);
       the p-doped gallium nitride layer (140a) (Chen, Figs. 3B, 5B, ¶0059, ¶0033) having a p-type dopant concentration (e.g., 1x1021 cm-3 that is in a range from 1x1018 cm-3 to 1x1021 cm-3) that is more than 10 times greater than a p-type dopant concentration (e.g., 1x1018 cm-3 that is in a range from 1x1017 cm-3 to 1x1020 cm-3) of the gallium nitride interlayer (140b).
	Further, Chen does not specifically disclose that the p-doped gallium nitride layer having a peak p-type dopant concentration that is more than 10 times greater than a peak p-type dopant concentration of the gallium nitride interlayer. However, Chen teaches that a p-type dopant concentration of the gallium nitride interlayer (140b) (Chen, Figs. 3B, 5B, ¶0038) is gradually decreased from a bottom surface of the gallium nitride interlayer (140b) to a top surface of the gallium nitride interlayer (140b) to provide a relative lower electrical field than the p-doped gallium nitride layer (140a) and to increase the gate operation voltage of the device (Chen, Figs. 3B, 5B, ¶0039).
Thus, a person of ordinary skill in the art would recognize that for the gallium nitride interlayer (140b) that is gradually decreased from 1x1018 cm-3 to 1x1017 cm-3, and for the p-doped gallium nitride layer (140a) having a maximum value of 1x1021 cm-3, a peak p-type dopant concentration of the p-doped gallium nitride layer (e.g., 1x1021 cm-3) would be more than 10 times greater than a peak p-type dopant concentration (e.g., 1x1018 cm-3) of the gallium nitride interlayer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the electronic device of Chen by optimizing a maximum value of the p-type dopant concentration of the gallium nitride interlayer as taught by Chen to have the electronic device, wherein the p-doped gallium nitride layer having a peak p-type dopant concentration that is more than 10 times greater than a peak p-type dopant concentration of the gallium nitride interlayer in order to increase the gate operation voltage, and thus to provide improved normally OFF HEMT (Chen, ¶0030, ¶0038-¶0040).
Regarding claim 10, Chen discloses the electronic device of claim 9. Further, Chen does not specifically disclose that the gallium nitride interlayer has a thickness of 50 nm or less. However, Chen teaches that the gallium nitride interlayer (140b) (Chen, Figs. 3B, 5B, ¶0033, ¶0037, ¶0040) has a second thickness in a range from 10 nm to about 200 nm, and a ratio of the second thickness D2 to a first thickness of the p-doped gallium nitride layer (140a) is in a range from 1/3 to 3/1 to improve the operation gate voltage without risk of current hump (Chen, Figs. 3B, 5B, ¶0040). The clamed range of thickness overlaps the range of Chen.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the electronic device of Chen by optimizing the thickness of the p-doped gallium nitride layer as taught by Chen to have the electronic device, wherein the gallium nitride interlayer has a thickness of 50 nm or less in order to improve the operation gate voltage, and to obtain improved normally OFF HEMT (Chen, ¶0030, ¶0039, ¶0040).
Regarding claim 11, Chen discloses the electronic device of claim 10. Further, Chen does not specifically disclose that the gallium nitride interlayer has a thickness of 10-20 nm. However, Chen teaches that the gallium nitride interlayer (140b) (Chen, Figs. 3B, 5B, ¶0033, ¶0037, ¶0040) has a second thickness in a range from 10 nm to about 200 nm, and a ratio of the second thickness D2 to a first thickness of the p-doped gallium nitride layer (140a) is in a range from 1/3 to 3/1 to improve the operation gate voltage without risk of current hump (Chen, Figs. 3B, 5B, ¶0040). The clamed range of thickness overlaps the range of Chen.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the electronic device of Chen by optimizing the thickness of the p-doped gallium nitride layer as taught by Chen to have the electronic device, wherein the gallium nitride interlayer has a thickness of 10-20 nm in order to improve the operation gate voltage, and to obtain improved normally OFF HEMT (Chen, ¶0030, ¶0039, ¶0040).
Regarding claim 12, Chen discloses the electronic device of claim 9. Further, Chen does not specifically disclose that the peak p-type dopant concentration of the gallium nitride interlayer is less than 1 x 1019 atoms per cm3. However, Chen teaches that a p-type dopant concentration of the gallium nitride interlayer (140b) (Chen, Figs. 3B, 5B, ¶0038) is gradually decreased from a bottom surface of the gallium nitride interlayer (140b) to a top surface of the gallium nitride interlayer (140b) to provide a relative lower electrical field than the p-doped gallium nitride layer (140a) and to increase the gate operation voltage (Chen, Figs. 3B, 5B, ¶0039).
Thus, a person of ordinary skill in the art would recognize that for the gallium nitride interlayer (140b) that is gradually decreased from 1x1018 cm-3 to 1x1017 cm-3 (that is in a range from 1x1017 cm-3 to 1x1020 cm-3), a peak p-type dopant concentration of the gallium nitride interlayer would be 1x1018 cm-3 that is less than 1x1019 cm-3.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the electronic device of Chen by optimizing a maximum value of the p-type dopant concentration of the gallium nitride interlayer as taught by Chen to have the electronic device, wherein the peak p-type dopant concentration of the gallium nitride interlayer is less than 1 x 1019 atoms per cm3 in order to increase the gate operation voltage of the device, and thus to provide improved normally OFF HEMT (Chen, ¶0030, ¶0038-¶0040).
Regarding claim 13, Chen discloses the electronic device of claim 9. Further, Chen discloses the electronic device, wherein the p-doped gallium nitride layer (140a) (Chen, Figs. 3B, 5B, ¶0033) is doped with magnesium (Mg).
Regarding claim 14, Chen discloses the electronic device of claim 9. Further, Chen discloses the electronic device, wherein the buffer structure (104/106/110) (Chen, Figs. 3B, 5B, ¶0018, ¶0019, ¶0059, ¶0065) includes an aluminum nitride layer (104) over the substrate (102), and an aluminum gallium nitride layer (106) (Chen, Figs. 3B, 5B, ¶0019); and an aluminum nitride layer (e.g., the active layer 130 of the hetero-epitaxy structure 120/130 comprises a combination of AlN and AlGaN) of the hetero-epitaxy structure is over the gallium nitride layer (120).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891